EDWARD N. SCRUGGS, Retired Circuit Judge.
The mother’s parental rights were terminated and the only issue on appeal is whether there was clear and convincing evidence before the trial court to support its termination judgment.
After a trial was held as to termination, the trial court decided to grant to the mother an additional six months’ period of time within which she could further attempt to stabilize her situation before the trial court made a final ruling on the issue. A further evidentiary hearing was held at the end of such six months. The evidence disclosed that, during that period of time, the mother’s situation had deteriorated instead of improving. The trial court determined that her five-year-old daughter was a dependent child. It was expressly ascertained that the mother was unable and unwilling to provide for the physical, financial, emotional and psychological needs of the child, who had been in a foster home for almost two years, during which time the mother had been unable to maintain either a stable home or employment which was adequate to care for the child. Consequently, the trial court terminated the mother’s parental rights.
After a study of the entire record, we conclude that major areas or aspects of the mother’s situation at the time of the last termination hearing had not improved to any significant degree from the time that the child was originally placed in foster care. The trial court could have readily ascertained from the evidence that the mother’s pattern of entering into intimate relationships with men, of remaining dependent upon relatives or boyfriends for support and for a place to reside, of frequently moving from one place of abode to another, of often changing her employment, and of failing to attend counseling had not changed during the long period of time that the child had been in foster care. At the time of the last hearing, the mother was openly living at a motel with a married man. She had no reasonably satisfactory, viable plans for taking care of the child in the event that she regained her custody.
We have no difficulty in holding that the judgment of the trial court was supported by clear and convincing evidence and that the best interests of the child were promoted by terminating the parental rights of the mother as to this child. In re Lindsey, 485 So.2d 1179 (Ala.Civ.App.1986).
The final judgment of the trial court is affirmed.
The foregoing opinion was prepared by retired Circuit Judge EDWARD N. SCRUGGS, serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975, and this opinion is hereby adopted as that of this court.
AFFIRMED.
All the Judges concur.